Citation Nr: 1207559	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In January 2009, the Veteran testified at a Travel Board hearing at the RO.  In a June 2009 decision, the Board determined that new and material evidence had been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and remanded the merits of the claim for further development.  

Thereafter, the Veteran was contacted since he previously provided testimony in before a Veterans Law Judge who had since left her employment with the Board.  He indicated that he wanted a new hearing.  In February 2011, the Board remanded this case for the Veteran to be afforded a new Board hearing.  In August 2011, the undersigned Veterans Law Judge conducted the new Travel Board hearing.


FINDING OF FACT

A psychiatric disability, currently diagnosed as panic disorder without agoraphobia but with claustrophobia, achluphobia, and phonophobia, and anxiety disorder, is attributable to service.  


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as panic disorder without agoraphobia but with claustrophobia, achluphobia, and phonophobia, and anxiety disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  The Board recognizes that there are some missing post-service VA and private treatment records.  However, since this claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The service treatment records reflect that the Veteran was seen for psychiatric symptomatology.  In January 1964, he was counseled and expressed that he would not carry a weapon for fear that he might shoot someone out of anger.  The Veteran reported being nervous and appeared forlorn and shaken.  He was recommended for a medical evaluation.  He was examined and determined to have a personality disorder.  Also, in February 1964, the Veteran was interviewed.  He indicated that he at time would get an almost uncontrollable urge to shoot at something.  He was diagnosed as having a basically immature personality with passive aggressive tendencies.  He was medically discharged.  

Post-service records show that in April 1967, the Veteran was examined by a private psychiatrist who indicated that he had a neurotic depressive reaction in a passive aggressive, passive dependent character.  

In December 1977, the Veteran was hospitalized in a hypomanic state.  Previous psychiatric hospitalizations were noted.  

In June 1998, the Veteran was examined by a private provider and indicated that he had occasional anxiety episodes.  

November 2005 private records reflect treatment for anxiety attacks.  December 2005 VA outpatient records indicated that the Veteran had a generalized anxiety disorder.  At that time, the Veteran reported a history of panic attacks.  Panic disorder was diagnosed in 2006.

In July 2010, the Veteran was afforded a VA examination.  The claims file was reviewed.  His inservice diagnosis of a personality disorder was noted.  The current diagnoses were panic disorder with agoraphobia and personality disorder, not otherwise specified.  The examiner opined that his current diagnosis of panic disorder did not have its onset during service since there was no mention of this diagnosis in the service treatment records; rather, the diagnosis was of an immature personality with passive aggressive tendencies.  She stated that there was also no mention of panic attacks during the initial post-year period.  During that time after service, she indicated that he Veteran was having legal problems and his personality disorder was mentioned.  She stated that the first diagnosis of a panic disorder was made in 2006.  

In September 2011, a psychiatric examination was conducted by a private physician who also reviewed the claims file.  He described the Veteran's inservice duties of guarding missiles in a confined space.  In addition, the Veteran's inservice diagnosis and reason for his discharge was noted.  The physician stated that following service, the Veteran's psychiatric problems continued.  The post-service records were reviewed and described.  A mental assessment was conducted.  The Veteran indicated that due to his emotionally traumatic experiences guarding the weapons, he had severe anxiety and panic attacks.  He reported current smells and places that reminded him of service.  He also described his continued problems with panic and anger.  The diagnosis made was generalized anxiety disorder with agoraphobia and post-traumatic stress disorder (PTSD).  

The physician noted that during service, a flight medical officer, not a psychiatrist, made the diagnosis of immature personality disorder.  In 1969, the diagnosis was chronic anxiety neurosis.  In 1977, the diagnosis was hypermania with depressive episodes and possible manic depressive illness.  In 2006, he stated that the Veteran was diagnosed as having generalized anxiety disorder with panic attacks associated with agoraphobia, claustrophobia, and social phobia.  The physician felt that this diagnosis was more appropriate for the Veteran and also that he met the criteria for PTSD, although he did not discuss the criteria.  

The physician also addressed the VA examination.  He disagreed with the VA examiner and cited to inservice findings of the Veteran being nervous as well as the post-service findings in 1969, 1977, and 2006.  He basically felt that panic disorder symptoms had been present during service and thereafter whereas the VA examiner found that there was no inservice diagnosis to that effect.  Based on his foregoing findings, the private physician opined that the current diagnoses were the result of military service.  

Subsequent VA records were received.  In particular, a January 2012 psychiatric consultation reflects that the Veteran was seen to determine if he had PTSD.  The Veteran reported an inservice stressor of guarding the missiles and feeling he would die, as well as post-service stressors.  Each criterion of PTSD was addressed, but it was determined that the criteria were not met.  However, the examiner noted that the Veteran had experienced psychiatric symptoms since 1964 and that his anxiety disorder was evident with a reported onset during service which the examiner clearly found credible as she also diagnosed panic disorder, without agoraphobia, but with claustrophobia, achluphobia, and phonophobia, as being "reactive to military related stressor."  

In sum, there are inservice psychiatric findings, which, at that time, were diagnosed as being due to a personality disorder.  However, current medical evidence, based on a total review of the Veteran's available history, shows that he also has other psychiatric diagnoses.  The July 2010 VA examination and recent September 2011 private opinion disagree as to whether the current diagnoses are service-related.  Both are competent as they are based on a medical review of the Veteran and a historical view of the record.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In reviewing in particular the third and final factor in determining the probative value of an opinion, whether the opinion is supported by a reasoned analysis, the private examination is more detailed and specifically addressed the inservice findings and provided a more thorough rationale.  As such, that opinion is more probative.  However, to the extent that this physician diagnosed PTSD, that particular diagnosis was the only one that was not explored in its entirety.  Therefore, that portion of the opinion is afforded less probative value since the various diagnostic criteria for PTSD were not addressed.  Nevertheless, the later 2012 VA evaluation did address all criteria and determined that PTSD is not present.  However, the 2012 evaluation supported the general findings of the private physician that indicated that current diagnosis of psychiatric disability, diagnosed as panic disorder without agoraphobia but with claustrophobia, achluphobia, and phonophobia, and anxiety disorder, are in fact service-related.  This VA psychologist also provided sufficient rationale, describing the inservice events and circumstances which lead to the diagnoses.  The Board therefore also assigns significant probative value to this opinion, and the most probative value regarding the assessment of whether or not PTSD is present.  

Accordingly, service connection is warranted for panic disorder without agoraphobia but with claustrophobia, achluphobia, and phonophobia, and anxiety disorder.  The private physician and the 2012 VA examiner both determined that this diagnosis is related to service and their findings are the most probative evidence of record on that point.  


ORDER

Service connection for panic disorder without agoraphobia but with claustrophobia, achluphobia, and phonophobia, and anxiety disorder, is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


